Case 1:16-cv-00041-CFC Document 352 Filed 04/29/20 Page 1 of 2 PageID #: 15154




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELA WARE

F'REAL FOODS, LLC and RICH
PRODUCTS CORPORATION,


                         Plaintiff,
                                             Civil Action No. 16-41-CFC
                   V.

HAMILTON BEACH BRANDS,
INC. and HERSHEY CREAMERY
COMPANY,


                         Defendant.



                           MEMORANDUM ORDER

      Pending before me is Defendants' Motion for New Trial on Invalidity of the

'150, '662, and '658 Patents (D.I. 297). Defendants argue that a new trial on

invalidity is warranted because the Court improperly excluded from evidence the

Japanese Utility Model No. H04-136787U ("Sato") prior art reference. D.I. 298 at

35. Defendants, however, do not explain why the Court erred in excluding Sato.

See D.I. 298 at 35; D.I. 337 at 17. Defendants' only argument on why the Court

should not have excluded Sato is a single conclusory sentence that states: "The

Court erred in excluding Sato, which is a 'printed publication' under 35 U.S.C. §

102(b)." D.I. 298 at 35. Because Defendants have failed to explain why I should
Case 1:16-cv-00041-CFC Document 352 Filed 04/29/20 Page 2 of 2 PageID #: 15155




not have excluded Sato, I stand by the rationale for exclusion I articulated at the

pretrial conference and deny Defendants' request for a new trial on invalidity.

      WHEREFORE, this 29th day of April 2020, Defendants' Motion for New

Trial on Invalidity of the' 150, '662, and '658 Patents (D.I. 297) is DENIED.




                                                                         CT JUDGE




                                          2
